Order entered October 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01416-CR

                                  VICTOR HILL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F-1357879-L

                                           ORDER
          On our own motion, we ORDER the Honorable Carter Thompson, Judge of the Criminal

District Court No. 5 of Dallas County, Texas, to refer this matter to Senior Judge Pat McDowell

to make a written order and findings of fact regarding the voluntariness of the statement in

State’s Exhibit 124 as required by article 38.22 section 6 of the code of criminal procedure. TEX.

CODE CRIM. PROC. ANN. art. 38.22 § 6.


          We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Thompson, Dallas County District Clerk Felicia Pitre, and all counsel of

record.
        We ABATE this appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty (30) days from the date of this order or when the Court receives the order and

findings of the trial court.


                                                     /s/    ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE